Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over O’Brien et al.(hereinafter referred to as Brien) (U. S. Pub. No. 2018/0219819 A1) in view of Shieh (U.S. Pub. No. 2012/0207174 A1).
As to claim 1, Brien teaches a method by one or more network devices implementing an email sending system to send emails from different public sending network addresses  (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (different public sending network addresses) to one or more lists of recipient email addresses”), the method comprising: receiving, by a load balancer, an email that is to be sent by the email sending system (See at least ¶ [0144], “Sender servers may be allocated to one or more MTAs based on range of factors, such as load balancing and the like”); sending, by the load balancer, the email to a mail transfer agent (MTA) instance, wherein the MTA instance is one of a plurality of MTA instances (See at least ¶ [0144], “Sender servers may be allocated to one or more MTAs based on range of factors, such as load balancing and the like”), and wherein each of the plurality of MTA instances has access to configuration data (See at least ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”) determining, by the MTA instance, a public sending network address that the email sending system is to send the email from (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (public sending network addresses) to one or more lists of recipient email addresses”). 
Although Brien teaches the substantial features of the claimed invention, Brien fails to expressly teach wherein configuration data indicates which of the plurality of proxy virtual machines (VMs) serve as egresses for which of a plurality of public sending network addresses; determining, by the MTA instance based on consulting the configuration data, a proxy VM that serves as an egress for the public sending network address; sending, by the MTA instance, the email to the proxy VM that serves as the egress for the public sending network address; and sending, by the proxy VM that serves as the egress for the public sending network address, the email to its destination from the public sending network address.
In analogous teaching, Shieh exemplifies this wherein Shieh teaches wherein configuration data indicates which of the plurality of proxy virtual machines (VMs) serve as egresses for which of a plurality of public sending network addresses (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; and ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”); determining, by the MTA instance based on consulting the configuration data, a proxy VM that serves as an egress for the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”); sending, by the MTA instance, the email to the proxy VM that serves as the egress for the public sending network address; and sending, by the proxy VM that serves as the egress for the public sending network address, the email to its destination from the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 2, Brien and Shieh teach the method of claim 1. Brien further teaches wherein the plurality of MTA instances is shared among a plurality of users of the email sending system (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (with users) to one or more lists of recipient email addresses”).

As to claim 3, Brien and Shieh teach the method of claim 1. Brien further teaches wherein the email, when received by the MTA instance, includes a header that indicates a requested public sending network addresses for the email (See at least ¶ [0050], “The route may include identification of one or more of a server or other network node from which a message will originate, one or more IP addresses (requested public sending network addresses) from which messages will be sent …The message ingested by the message ingesting circuit 502 may be annotated with an annotation circuit 516 based on, for example, recipient information, client/sender information, quality information, and the like, such as in the form of header (header) and other metadata that may facilitate end-to-end lifecycle tracking of the message”).

As to claim 4, Brien and Shieh teach the method of claim 1. Brien further teaches wherein the header is an X-Virtual-MTA header (See at least ¶ [0050], “The route may include identification of one or more of a server or other network node from which a message will originate, one or more IP addresses (requested public sending network addresses) from which messages will be sent”; ¶ [0079], “Established and proprietary internet protocols are in place for routing and processing message traffic and for allocating physical and virtual address blocks and signal pathways for carrying such traffic”; and  ¶ [0133], “an MTA may include a processor that processes a message with network and control information, such as message header and the like, to prepare it for delivery over an Internet-protocol-based network”).

As to claim 5, Brien and Shieh teach the method of claim 3. Brien further teaches wherein the configuration data further indicates one or more secondary public sending network addresses that the email sending system is to send emails from if the email sending system is unable to send emails from the requested public sending network address (See at least ¶ [0142], “optimization/learning may be based on technique of slowly ramping up a number of concurrent connection pairs (e.g., various pairs among source IP addresses, domains or resources; MTAs…) until a throttling or “connection-refused” message is received”; and ¶ [0144}, “sender servers may be allocated  one (one or more secondary sending address)or more MTAs based on a range of factors, such as load balancing and the like”).

As to claim 6, Brien and Shieh teach the method of Claim 5. Shieh further teaches wherein the MTA instance determines the public sending network address that the email sending system is to send the email from to be the requested public sending network address indicated in the header of the email in response to a determination that the proxy VM that serves as the egress for the requested public sending network address is operational (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; and ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 7, Brien and Shieh teach the method of Claim 5. Brien further teaches wherein the MTA instance determines the public sending network address that the email sending system is to send the email from to be one of the one or more secondary public sending network addresses indicated in the configuration data in response to a determination that the proxy VM that serves as the egress for the requested public sending network address is not operational (See at least ¶ [0142], “optimization/learning may be based on technique of slowly ramping up a number of concurrent connection pairs (e.g., various pairs among source IP addresses, domains or resources; MTAs…) until a throttling or “connection-refused” message is received”; and ¶ [0144}, “sender servers may be allocated  one (one or secondary sending address)or more MTAs based on a range of factors, such as load balancing and the like”).

As to claim 8, Brien and Shieh teach the method of claim 1. Brien further teaches wherein the configuration data further indicates private network addresses corresponding to the plurality of public sending network addresses (See at least See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (sending network addresses); and ¶ [0090], “The MTA criteria for ranking and processing messages is not always public and can involve complex or proprietary algorithm for measuring the quality of a batch of message traffic”).

As to claim 9, Brien and Shieh teach the method of claim 8. Brien further teaches wherein further comprising: determining, by the MTA instance based on consulting the configuration data, a private network address corresponding to the public sending network address (See at least See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (sending network addresses); and ¶ [0090], “The MTA criteria for ranking and processing messages is not always public and can involve complex or proprietary algorithm for measuring the quality of a batch of message traffic”). Shieh further teaches wherein sending, by the MTA instance to the proxy VM that serves as the egress for the public sending network address, an indication of the private network address, and indication of the private network address corresponding to the public sending network address, wherein the proxy VM that serves as the egress for the public sending network address uses the private network address corresponding to the public sending network address to send the email to its destination from the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; and ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 10, Brien and Shieh teach the method of claim 9. Shieh further teaches wherein the indication of the private network address corresponding to the public sending network address is sent by the MTA instance to the proxy VM that serves as the egress for the public sending network address in a proxy protocol header during connection establishment (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; and ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 11, Brien and Shieh teach the method of claim 1. Brien further teaches wherein the MTA instances in the plurality of MTA instances are spread across a plurality of availability zones (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (different zones) to one or more lists of recipient email addresses”).

As to claim 12, Brien and Shieh teach the method of claim 1. Shieh further teaches wherein the proxy VMs in the plurality of proxy VMs are spread across a plurality of availability zones (See at least ¶ ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 13, Brien and Shieh teach the method of claim 1. Brien further teaches wherein the email, when received by the MTA instance, includes a header that indicates a network address redundancy group that the email sending system is to send the email from, wherein the network address redundancy group includes a plurality of public sending network addresses, and wherein the MTA instance determines the public sending network address that the email sending system is to send the email from to be one of the public sending addresses included in the network address redundancy group (See at least ¶ [0050], “The route may include identification of one or more of a server or other network node from which a message will originate, one or more IP addresses (requested public sending network addresses) from which messages will be sent …The message ingested by the message ingesting circuit 502 may be annotated with an annotation circuit 516 based on, for example, recipient information, client/sender information, quality information, and the like, such as in the form of header (header) and other metadata that may facilitate end-to-end lifecycle tracking of the message”).

As to claim 14, Brien teaches a non-transitory machine-readable storage medium that provides instructions that, if executed by one or more processors of one or more network devices (See at least ¶ [0183], “the depicted elements and the functions thereof may be implemented on machines through computer executable transitory and /or non-transitory media having a processor capable of executing program instructions”) implementing an email sending system, will cause the email sending system to perform operations for sending emails from different public sending network addresses (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (different public sending network addresses) to one or more lists of recipient email addresses”), the operations comprising: receiving, by a load balancer, an email that is to be sent by the email sending system (See at least ¶ [0144], “Sender servers may be allocated to one or more MTAs based on range of factors, such as load balancing and the like”); sending, by the load balancer, the email to a mail transfer agent (MTA) instance, wherein the MTA instance is one of a plurality of MTA instances (See at least ¶ [0144], “Sender servers may be allocated to one or more MTAs based on range of factors, such as load balancing and the like”), and wherein each of the plurality of MTA instances has access to configuration data (See at least ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”) determining, by the MTA instance, a public sending network address that the email sending system is to send the email from (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (public sending network addresses) to one or more lists of recipient email addresses”). 
Although Brien teaches the substantial features of the claimed invention, Brien fails to expressly teach wherein configuration data indicates which of the plurality of proxy virtual machines (VMs) serve as egresses for which of a plurality of public sending network addresses; determining, by the MTA instance based on consulting the configuration data, a proxy VM that serves as an egress for the public sending network address; sending, by the MTA instance, the email to the proxy VM that serves as the egress for the public sending network address; and sending, by the proxy VM that serves as the egress for the public sending network address, the email to its destination from the public sending network address.
In analogous teaching, Shieh exemplifies this wherein Shieh teaches wherein configuration data indicates which of the plurality of proxy virtual machines (VMs) serve as egresses for which of a plurality of public sending network addresses (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; and ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”); determining, by the MTA instance based on consulting the configuration data, a proxy VM that serves as an egress for the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”); sending, by the MTA instance, the email to the proxy VM that serves as the egress for the public sending network address; and sending, by the proxy VM that serves as the egress for the public sending network address, the email to its destination from the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 15, Brien and Shieh teach the non-transitory machine-readable storage medium of claim 14. Brien further teaches wherein the plurality of MTA instances is shared among a plurality of users of the email sending system (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (with users) to one or more lists of recipient email addresses”).

As to claim 16, Brien and Shieh teach the non-transitory machine-readable storage medium of claim 14. Brien further teaches wherein the email, when received by the MTA instance, includes a header that indicates a requested public sending network addresses for the email (See at least ¶ [0050], “The route may include identification of one or more of a server or other network node from which a message will originate, one or more IP addresses (requested public sending network addresses) from which messages will be sent …The message ingested by the message ingesting circuit 502 may be annotated with an annotation circuit 516 based on, for example, recipient information, client/sender information, quality information, and the like, such as in the form of header (header) and other metadata that may facilitate end-to-end lifecycle tracking of the message”).

As to claim 17, Brien and Shieh teach the non-transitory machine-readable storage medium of claim 16. Brien further teaches wherein the configuration data further indicates one or more secondary public sending network addresses that the email sending system is to send emails from if the email sending system is unable to send emails from the requested public sending network address (See at least ¶ [0142], “optimization/learning may be based on technique of slowly ramping up a number of concurrent connection pairs (e.g., various pairs among source IP addresses, domains or resources; MTAs…) until a throttling or “connection-refused” message is received”; and ¶ [0144}, “sender servers may be allocated  one (one or more secondary sending address)or more MTAs based on a range of factors, such as load balancing and the like”).

As to claim 18, Brien teaches one or more network devices configured to implement an email sending system that sends emails from different public sending network addresses, the one or more network devices comprising: one or more processors; and non-transitory machine-readable storage media having computer-readable instructions stored therein, which when executed by the one or more processors (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (different public sending network addresses) to one or more lists of recipient email addresses”; and ¶ [0183], “the depicted elements and the functions thereof may be implemented on machines through computer executable transitory and /or non-transitory media having a processor capable of executing program instructions”), causes the email sending system to: receive, by a load balancer, an email that is to be sent by the email sending system (See at least ¶ [0144], “Sender servers may be allocated to one or more MTAs based on range of factors, such as load balancing and the like”); send, by the load balancer, the email to a mail transfer agent (MTA) instance, wherein the MTA instance is one of a plurality of MTA instances (See at least ¶ [0144], “Sender servers may be allocated to one or more MTAs based on range of factors, such as load balancing and the like”), and wherein each of the plurality of MTA instances has access to configuration data (See at least ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”) determine, by the MTA instance, a public sending network address that the email sending system is to send the email (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (public sending network addresses) to one or more lists of recipient email addresses”). 
Although Brien teaches the substantial features of the claimed invention, Brien fails to expressly teach wherein configuration data indicates which of the plurality of proxy virtual machines (VMs) serve as egresses for which of a plurality of public sending network addresses; determining, by the MTA instance based on consulting the configuration data, a proxy VM that serves as an egress for the public sending network address; sending, by the MTA instance, the email to the proxy VM that serves as the egress for the public sending network address; and sending, by the proxy VM that serves as the egress for the public sending network address, the email to its destination from the public sending network address.
In analogous teaching, Shieh exemplifies this wherein Shieh teaches wherein configuration data indicates which of the plurality of proxy virtual machines (VMs) serve as egresses for which of a plurality of public sending network addresses (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; and ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”); determine, by the MTA instance based on consulting the configuration data, a proxy VM that serves as an egress for the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”); send, by the MTA instance, the email to the proxy VM that serves as the egress for the public sending network address; and send, by the proxy VM that serves as the egress for the public sending network address, the email to its destination from the public sending network address (See at least ¶ [0006], “identifying a service processing module executed by a virtual machine that is capable of handling the identified process, and sending the packet to the identified service processing module to perform the identified process on the packet; and transmitting the packet to an egress interface of the gateway device”; ¶ [0014], “the message transfer agent node receives a message for at least one recipient in the recipient list, configures the message for routing over the IP-based network, and routes the configured message based on the prepared route”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

As to claim 19, Brien and Shieh teach the network device of claim 18. Brien further teaches wherein the plurality of MTA instances is shared among a plurality of users of the email sending system (See at least ¶ [0004], “facilitate handling blocks of electronic mail messages, including message transfer agents (MTAs) that relay messages that are sent from sets of sender IP addresses (with users) to one or more lists of recipient email addresses”).

As to claim 20, Brien and Shieh teach the network device of claim 18. Shieh further teaches wherein the Proxy VMs in the plurality of proxy VMs are spread across a plurality of availability zones (See at least ¶ ¶ [0018], “The network gateway can use a load balancing mechanism to forward the packets to multiple virtual machines. Each virtual machine supports one or more network services of different connections”).
Thus, given the teaching of Shieh, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Shieh, system and method for distributed service processing of network gateway using virtual machines, into Brien, managing electronic messages with a message transfer agent, for method and system of transmitting email via MTSs. One of the ordinary skills in the art would have been motivated because the method and system can be used to unitize a ingress interface, egress interface and load balancing module coupled to the interfaces (See Shieh: ABSTRACT).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Goldstein et al. (U. S. Pub. No. 2021/0226951 A1) teaches automated authentication and authorization in a communication system. Sanyal et al. (U. S. Pub. No. 2013/0238715 A1) teaches a system for enabling a source MTA to communicate with a target MTA via an SMTP proxy using SMTP commands for transmitting email messages in a networked environment. Lee et al. (U. S. Patent. No. 8,458,264 B1) teaches email proxy server with first respondent binding.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 07/28/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456